﻿
I wish first of all to congratulate Mr. Dante Caputo, Minister for External Relations of the Argentine Republic, an illustrious exponent of Latin American diplomacy and intellectual traditions, on his well-deserved election to the presidency of the Assembly.
I take pleasure in expressing here my affection and respect for Ambassador Nita Barrow, whose attributes and diplomatic experience are a credit to our region.
I wish also to pay a tribute to the Secretary-General, Mr. Javier Perez de Cuellar, for his tireless and effective quest for peace and harmony among nations, and to assure him of my admiration and support. The Government and the people of Bolivia wish to express, through me, their solidarity and sympathy with the Governments and peoples of Bangladesh, Jamaica and Mexico in connection with the natural disasters of recent weeks, which caused such serious loss of life and material damage.
The forty-third session of the General Assembly is beginning its deliberations within an auspicious framework of profound changes in world politics. The East-West agreement on disarmament and understanding has opened up the prospect of lasting and beneficial peace by initiating a broad process of dialogue and negotiation which we hope will help put an end to the insanity of the nuclear arms race. Dialogue has begun to eliminate, we hope for ever, polarization based on the fragile theory of peaceful coexistence - polarization that has put at risk the system of international security. We are living in a new era of reason, of faithful and sincere relations among States, which give a fresh impetus to dialogue and strengthen the political will of States to consolidate peace and effective co-operation to overcome hegemony and irrational pressure and thus create a world order based on the dignity of the individual.
The changes that have taken place will be to the common benefit in the context of the objective of beginning a new era in North-South relations on the basis of symmetrical interdependence, so that well-being will no longer be an exotic flower that blooms only in industrialized countries, which are wealthy because they are industrialized, and which monopolize the magic of technology.
The understanding between the super-Powers on the establishment of this historic foundation of peace will test our will to co-operate in the service of those on the neglected fringes of the world who are tackling the obstacle course of development in the face of brutal frustration and at the cost of enormous social sacrifices. 
In recognizing the blessings of nuclear disarmament we must acknowledge the peace efforts of the Movement of Non-Aligned Countries. These reflect the humanistic idealism of the San Francisco Charter, which advocates a just and harmonious international society, and are based on the philosophical foundations laid at Bandung and Belgrade.
The solidarity of the weak countries of the third world has undoubtedly helped to promote the cause of mankind, which has been strengthened by East-West co-operation, thanks to the theory and practice of active neutrality in a world which until recently lived in fear induced by nuclear terror and which still suffers from the devastating scourge of the absolute poverty affecting two thirds of the world's population. This last challenges the very survival of mankind.
The future of the developing countries will be at serious risk until stable conditions are established to foster their development and provide a political solution to the problem of external debt- Early in this century force was used to make a Latin American State discharge its public obligations, and it was then that the Drago doctrine emerged, which made recovery of such debts by coercion illegal. Today there are more subtle ways of putting pressure on States, particularly those of Latin America, the Caribbean and Africa. These create intolerable financial strangulation, cause developmental regression and impoverish the peoples concerned. In these times, it is quite incongruous to accept the principles of protectionism in the face of this heavy burden borne by the third world. And, of course, the threat or use of force in any form is unacceptable. This matter is in essence political, and involves the responsibility of both creditors and debtors. Despite its struggle to free itself from the worst hyper inflationary crisis that any country of Latin America and the Caribbean has ever suffered, Bolivia recognizes the existence of this financial obligation.
We have been negotiating the buying-back of our commercial debt on terms acceptable both to us and to the creditor banks. We have met our payments to multilateral official financing agencies, and on the bilateral level we have been flexible in our approach to negotiations with the Paris Club. However, these efforts and this true demonstration of our good faith and of our recognition of what we owe should not lead anyone to take unilateral decisions of non-payment. But the sacrifice borne by our people is overwhelming because the servicing of this debt involves more than 25 per cent of the value of our exports, which imposes a stranglehold on my people's right to strive to achieve disarmament and to combat poverty. This situation is repeated mutatis mutandis in almost all the debtor countries. As a result, the entire world community - and particularly the creditor countries - must become aware of this grave matter, and undertake the realistic and practical measures needed to prevent this question of debt from becoming a political and financial disaster of unforeseeable consequences for the whole world. The negative burden of debt on the economy of my country is revealed in tragic terms in a document which I have annexed to my statement and which will be distributed with the official version of my address. 
I have referred in some detail to the problem of external debt because this is the roost obvious link in the chain which binds the Third World to a cruel and unjust destiny that must be overcome. But, unfortunately for us, it is not the only link. We suffer from acute problems and shortages with respect to external financing for development, and in terms of trade, to mention only two aspects of a very gloomy and multi faceted picture.
It is not possible for the flow of capital to run from an impoverished South to a prosperous North. Latin America and the Caribbean alone contribute, through interest payments and other obligations, close to 32 billion per year more to the creditor countries than they receive. We must ask ourselves: Who is contributing to the greater development of whom?
Although Bolivia appreciates and is grateful for the technical and financial co-operation which it receives from bilateral and multilateral sources, and which goes towards its development, this is patently insufficient and not consonant with our determined resolve to escape from our current stage of underdevelopment. And in this forum it is appropriate to mention the co-operation of agencies of the United Nations system, such as the United Nations Development Programme (UNDP), the United Nations Children's Fund (UNICEF), the United Nations Fund for Drug Abuse Control (UNFDAC) and others. But it is also necessary to state our hope that they will participate at a higher level of resources in my country's development endeavours.
There can be no doubt that the heterogeneous and pluralistic make-up of international society does not make it possible for there to be absolute agreement on assessments of world and regional problems. But we must recognize that in many cases this play of interests has a disruptive and decisive effect on the internal policies of States. However, we are borne up by the conviction that it is not on the basis of prejudiced attitudes and preconceptions that we shall be able to improve international relations. For we believe that if we come together each year in this forum, we do so in order to find appropriate solutions to the problems and conflicts facing it, and not to deepen our differences further. There are universal ethical values which are in keeping with the very essence of the dignity of a human being, whatever his or her culture, education, or national identity. These values encompass the will and resolve of all peoples of the planet to achieve peace, individual and social freedom, the right to development, and the full validity of international law.
The peace solution in Central America can no longer be deferred. This abode of humanity, this Continent of Hope, with which we have the warmest solidarity, has been suffering the consequences of fratricidal struggle for so many years, and to date it has not been possible to eliminate the violence.
Perhaps it might be appropriate for new diplomatic initiatives to be taken, designed to put into effect the very fruitful work carried out by the Contadora and the Support Group to ensure that the negotiating framework among the Central American Governments my really come into proper effect immediately. This is a matter of urgency, and there is a valid solution to a worthy and fair political formula which will bring about a cessation of hostilities and promote understanding on the basis of practical implementation of the principles underlying the thinking of this world Organization and its regional branch, the Organization of American States (OAS). It is not inappropriate to mention, in connection with this matter, the analogy which may be traced to the results achieved in promoting peace in other regions of the world, which are very fresh in our memories. 
One of the principles of international law - perhaps the most important and fully valid one - rejected at a very early stage the colonialist policy which prevailed at that time, regarding as an execrable practice the extension of sovereignty over Territories and populations that were beginning to form their own socio-historical identity. For this reason, we reject any formula that springs from the colonialist mentality, which still persists and continues to trample underfoot the dignity of certain nations.
The General Assembly of the United Nations has on many occasions condemned the continuing imposition of the colonial power of the United Kingdom on the Malvinas Islands, and on this occasion my country renews its support of the historical rights of the Argentine Republic over this southern island Territory occupied by Great Britain, and our support for the resumption of negotiations designed to find a peaceful solution to this conflict.
With the same pan-American awareness, Bolivia's support of the Panamanian Republic over the canal continues to be constant, and it is imperative for the international community to guarantee the fulfilment of the 'Ttorrijos-Carter Treaty.
There are discrepancies in other latitudes that have been the subject of General Assembly resolutions, and we should be resolved to safeguarding the principle of independence which cannot be trampled underfoot by foreign interference. We are referring to the conflicts in Kampuchea, Cyprus, Lebanon, Namibia said the Western Sahara.
In the same spirit, we appeal to the parties concerned to achieve unification in Korea on the basis of dialogue.
Fortunately, and thanks to the endeavours of the Secretary-General of the United Nations, the war in the Persian Gulf, which so greatly disturbed world peace, is approaching its end. This is a historic achievement by the United Nations, which has solidly established itself as the highest and most trustworthy world-wide machinery for managing, negotiating, and bringing about the achievement of peace wherever it may be interrupted or disrupted.
We should also welcome the beginning of the process of withdrawal of foreign troops from Afghanistan, and the respect shown for the sovereignty and territorial integrity of that country. That, too, is an achievement of this world Organization.
The policy of apartheid of the South African Government is an abominable scar on the face of human society. It is repugnant to the legal and ethical conscience of the world that this racial segregation should continue to be practised with impunity by the Government of this country. And that Government should be the subject of the strongest possible sanctions for its conduct, which runs totally counter to all the codification of international law in the area of the validity and respect for human rights.
Recent months have been fruitful, in the sense that the conflicts have been controlled and fresh conflicts prevented. The United Nations' activities have shown it to be a great neutral and trustworthy participant, helping to create conditions that should lead to dialogue and the resolution of conflicts. There is a promising atmosphere for the "creation of peace", with love, reconciliation and good faith. A new spirit has emerged, a spirit that will lead to the creation of peace through the broad avenues of negotiation, which will, in turn, provide incentives to the economic and social, political and moral sectors of our society, doing away with the need for and the possibility of violence. These are mechanisms which are based on the principle of the maintenance of peace, and States have begun once again to believe in and trust the bodies of the United Nations system, whose impartiality and neutrality can be relied upon.
The item on development and strengthening of good-neighbourliness between States undoubtedly is the one that most strikingly demonstrates the need to foster and further friendly relations between States bound by geography and common borders. This period in man's history is a time of physical and economic integration. A happy example of reconciliation and the establishment of lasting peace for mutual benefit is that of Europe and the Economic Community. In Latin America and the Caribbean we are striving eagerly to achieve that goal of political reintegration and economic integration. That is the path of unity and the quest for a common destiny.
This item should be tackled with total intellectual honesty, defining the causes which at times make it impracticable to maintain friendly relations between neighbouring States when unnecessary conflicts await solution - conflicts which need to be overcome precisely because of the people's new objectives of peace and development, within the framework of imaginative diplomatic activities and with the creativity consonant with the changes now taking place in all parts of the world.
We must increase the ability of the United Nations to achieve its purposes. All initiatives designed to strengthen the system of international peace and security deserve our warmest support, because we are convinced that we have not yet succeeded in adopting an efficient system that will avert conflicts and provide for the solution of disputes. Solutions can be found if we continue to work faithfully within the framework of the competence of United Nations bodies and the principle that an appropriate solution should be found for any conflict within a reasonable period. It is in the interest of the international community to find machinery and procedures that facilitate the implementation of General Assembly resolutions on the peaceful settlement of disputes.
To this end, the intervention of the Secretary-General can be decisive, as has been demonstrated in practice, in promoting dialogue between the parties or in proposing alternative formulas, so that all conflicts are solved satisfactorily.
The item relating to the peaceful settlement of disputes among States Members is of particular interest to Bolivia and we have therefore sponsored draft resolutions urging all states to fulfil and comply in good faith with the Manila Declaration on the Peaceful Settlement of International Disputes.
Once again we reaffirm this juridical position, which is of enormous moral significance in terms of the prestige of the world Organization since the United Nations and the regional organizations  ere established precisely to maintain international peace and security. That objective is being achieved through good faith and frankness, in keeping with honest statesmanlike conduct, by means of General Assembly and Security Council resolutions on the peaceful settlement of disputes.
Within the framework of these universal principles and in the light of American regional policy, Bolivia has proposed, since 1979, a solution to the problem of the landlocked status imposed on it as the result of armed aggression in 1879. The world public knows that my country achieved independence in 1825 with a Pacific Ocean coast, the coastal province covering an area of approximately 160,000 square kilometres. The coastal mutilation was never accepted by my country and for more than a century we have been snaking persistent efforts to find a solution to this problem through direct negotiation and, from 1979 onwards, with the participation and diplomatic and political support of the Organization of American States (OAS). 
Bolivia needs sovereign control over access to the Pacific Ocean that will restore its original status as a coastal country. To this end, we have carried on intense diplomatic activity, which has created a genuine awareness of this problem among the world public. During these multilateral diplomatic activities, and particularly in the regional framework of the OAS, a number of resolutions have been adopted in which the parties involved in the dispute have repeatedly been urged to begin negotiations designed to find a just solution to this problem. It will be understood how much political, economic and moral damage my country has suffered as a result of this despoiling of its marine patrimony at a time, fortunately long past, when might was the supreme law of nations.
This outstanding issue has a political and diplomatic basis on which we seek to redress a historic injustice. We are not seeking to deny the legal validity of longstanding bilateral agreements, but today they need to be supplemented and brought up to date in the light of the present realities of international life. It is no answer to offer mere free transit as a substitute for the return of usurped territory. That is why successive Bolivian Governments have sought a just solution based on Latin American brotherhood. This is not an issue that can be clouded by casuistic speechifying and claims based on historical situations that are fossilized and out of date.
In keeping with the resolutions of the Organization of American States, in 1987 Bolivia put a proposal for the solution of the conflict to the Government of Chile as the basis for negotiations, which took place in Montevideo in April of that year. Unfortunately, that basis for an understanding to our mutual benefit, which would have opened up the prospect and great possibilities of integration, peace and development, was arrogantly rejected, to the surprise even of the people of that country.
Despite the continuing aggressive and arrogant policy of the present Government of Chile, my country will continue its efforts until it exhausts the regional resources available to it in the OAS before transferring the problem to the United Nations.
Bolivia cherishes the hope that international solidarity and the practical viability of calm and up-to-date bilateral diplomatic negotiations will make it possible for our country to regain access to the Pacific Ocean by means of this policy of peace, integration and development.
We are certain that all Member States are carrying on a whole-hearted struggle against drug trafficking, which in the last two decades has assumed unprecedented proportions owing to the stubborn attitude of the criminals engaging in this very lucrative business, who challenge the capacity of State institutions, for action and control because they are able to draw on considerable economic power. This is a crime against mankind which we must eliminate. Its perverse and insensate nature goes beyond any reasonable considerations and our purpose must be to eliminate all aspects of this inhuman activity. The international community simply cannot live with drug trafficking and its consequences.
In the face of this inescapable fact, Latin America and the Caribbean, the Movement of Non-Aligned States and the international community have been the first - and this has been accepted by all States - to put forward the principle of collective, shared responsibility in the struggle to eradicate this scourge once and for all. The new definition of the crime does not separate the developing countries, which have been capriciously called producer or transit countries for narcotic drugs and psychotropic substances, from the developed countries, which, in similes fashion, have been characterized as consuming countries. The problem of the criminal activity of drug trafficking affects everyone equally, with its attendant negative impact on economies and the scourge of drug addiction.
We should note the steps taken as a result of genuine international solidarity in the struggle to combat this evil through the activities of the United Nations Fund for Drug Abuse Control and the United Nations Development Programme, as well as the United States of America and the countries of Europe, which have announced, and in many cases put into effect, programmes of economic assistance for those countries that are affected by production, so as to enable them to attack this problem effectively.
Despite good intentions, the degree of co-operation is still quite low and does not encompass the minimum needs of existing plans to deal with this problem.
Bolivia has just promulgated a strong law which it is applying in this unequal struggle against the power of drug traffickers: "Law governing coca and controlled substances". It is one of the most modern laws ever adopted in recent years in the area of positive anti-drug law. Its special characteristics combine harsh penalties with the replacement of coca crops by means of planned alternative development aimed at agricultural substitution and providing the necessary economic incentives to those farmers affected by the elimination of the traditional crops.
The positive aspects of that law have clearly achieved encouraging results: while the confiscation of cocaine paste has increased substantially, many of the most powerful drug traffickers have been arrested and hundreds of cocaine factories have been destroyed. In addition, thousands o£ hectares of coca cultivation have been eradicated in compliance with our international commitments But it is clear that these efforts could be undermined if the industrial countries, such as the United States of America,   not effectively contribute in a timely manner the financial resources they have pledged. In this connection, my country calls on the international community to make a decisive contribution to the eradication of improper use and illegal trafficking of drugs and to double its efforts, without applying pressure or setting conditions, because our decision to continue the fight to final victory is being demonstrated daily.
In conclusion, I wish once again to reaffirm our unswerving commitment to the purposes and principles of the United Nations Charter and our conviction that mankind must, with the support of all, pursue the course that has been so auspiciously begun in recent times towards its glorious destiny of peace and justice.
May God bless world peace.
